It appears that judgment was rendered against Agnes Bentz by confession upon a promissory note in 1919 in favor of one Pilcher. This judgment was allowed to become dormant and F. V. Bayer, administrator of Pilcher, seven years after the judgment had been rendered, commenced proceedings to revive. No attempt had ever been made to vacate or set aside the judgment nor were any proceedings in appeal or error filed. Affidavits were filed by Bentz setting forth lack of consideration for the note which was the subject of the judgment.
The judgment of the Common Pleas in refusing to revive the judgment was sustained by the Appeals by reason of the affidavits.
Bayer in the Supreme Court contends:
1. That the affidavits were incompetent because they were self-serving declarations.
2. That the affidavits should not have been considered by the court on the ground that they constitute testimony against an administrator in violation of 11495 GC.
3. That in an action for reviver of a dormant judgment said judgment cannot be collaterally attacked.